George, J.
(After stating the foregoing facts.) It is the contention of the plaintiff in error that the Court of Appeals consists of a bench of six Judges, and that the concurrence of the full bench, or at least of a majority of the Judges, is necessary for the making of a decision by that court. It is further insisted that the court itself has no right, under the constitution of Georgia, to divide itself into divisions of three Judges each, and that a decision by three Judges, or a majority of three Judges, is not a decision of the Court of Appeals. An attack is made upon the constitutionality of the act of 1916 (Acts 1916, p. 56), which in express terms provides for the organization of the Court of Appeals into two- divisions of three Judges each, and that, “all criminal cases shall be assigned to one division.- Each division shall hear and determine, independently of the other, the cases assigned to it.” The act in question further-provides that “two Judges shall constitute a quorum of a division.” Article 6? section 2, paragraph 8, of the constitution of this State (Civil Code, § 6505), provides: “The Supreme Court shall hereafter consist of a Chief Justice and five Associate Justices. The court shall have power to hear and determine cases when sitting either in a body or in two divisions of three judges each, under such regulations as may be prescribed by the General Assembly. A majority of either division shall constitute a quorum for that division.” Section 6112 of the Civil Code provides for the organization of the Supreme Court into two divisions, and section 6113 thereof, with reference to the powers of the Supreme Court, provides: “Either division may render a final judgment in any case argued before it, and such judgment shall have the same force and effect as if rendered by the court as a whole: Provided, nevertheless, that the court shall, as far as practicable, endeavor to so conduct its proceedings as to have the concurrence of all the Justices in all judgments rendered, except in cases where there is an express dissent upon the part of one or more of them.” The amendment to the constitution creating the Court of Appeals (Acts 1906, p. 24), codified as section 6506 of the Civil Code, provides in part as follows: “The Court of Appeals shall, until otherwise provided by law, consist of three Judges, of whom two shall constitute a quorum. . . . The laws relating to the Supreme Court, as to the qualifications and salaries of the judges, the designation of other judges to preside when members *169of the court are disqualified, the powers, duties, salaries, fees, and terms of officers, the mode of carrying cases to the court, the powers, practice, procedure, times of sitting, . . and in all other respects, except as otherwise provided in this constitution, and until otherwise provided by law, shall apply to the Court of Appeals so far as they can be made to apply.” The constitutional amendment ratified November 7, 1916, relating to the “Supreme Court and Court of Appeals; judges and jurisdiction” (Acts 1916, p. 19), provides in part as follows: “The Court of Appeals shall consist of the Judges provided therefor by law at the time of the ratification of this amendment, and of such additional Judges as the General Assembly shall from time to time prescribe. . . The laws relating to the Supreme Court, as to qualifications and salaries of judges, the designation of other judges to preside when members of the court are disqualified, the powers, duties/salaries, fees, and terms of officers, the mode of carrying cases to the court, the powers, practice, procedure, times of sitting, . . and in all other respects, except as otherwise provided in this constitution or by the laws as to the Court of Appeals at the time of the ratification of this amendment, and until otherwise provided' by law, shall apply to the Court of Appeals so far as. they can be made to apply.” The act of 1916 (Acts 1916, p. 56), which increased the number of Judges of the Court of Appeals from three to six, and which further provided for the organization of the court into divisions of three Judges each, and which requires each division to hear and determine, independently of the other, the cases assigned to it, 'was approved August 19, 1916, and before the ratification of the amendment to the constitution last above referred to. By reference, therefore, the power conferred upon the Supreme Court “to hear and determine cáses when sitting either in a body or in two divisions of three judges each, under such regulations as may be prescribed by the General Assembly,” was conferred upon the Court of Appeals. This power is contained in the constitution. The act of 1916 was therefore within the competency of the legislature. The amendment ratified November f, 1916, was necessary to fix the jurisdictions of the Supreme Court and of the Court of Appeals, and to provide for the writ of certiorari from the Supreme Court to review any case decided by the .Court of Appeals, etc. This constitutional amendment was wholly unnecessary to confer *170upon the General Assembly the power to increase the number of Judges of the Court of Appeals from three to six, or to provide for the dividing of the Court of Appeals into two divisions of three Judges each, with the power in either division to render a final judgment in any case argued before it. In the case of the Supreme Court the General Assembly has authorized it to divide into divisions ; in the case of the Court of Appeals the General Assembly has provided for the organization of, the court into divisions, with the power and authority above indicated. The act of 1916 (Acts 1916, p. 56) does not offend the due-process clause of the constitution of this State or that of the United States.

Judgment affirmed.


All the Justices concur.